J -S41003-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  REBECCA STRAUSBAUGH                           IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

               v.


  MICHAEL STRAUSBAUGH

                    Appellant             :      No. 209 MDA 2019
              Appeal from the Order Entered January 22, 2019
   In the Court of Common Pleas of Adams County Civil Division at No(s):
                             2012-SU-0000185

BEFORE:    LAZARUS, J., MURRAY, J., and STRASSBURGER*, J.
JUDGMENT ORDER BY LAZARUS, J.:                FILED: JULY 23, 2019
      Michael Strausbaugh (Husband) appeals, pro se, from the orders,'
entered in the Court of Common Pleas of Adams County, denying his motion

to open the divorce decree2 and denying his motion to strike/vacate the
divorce decree. We dismiss this appeal.


1 Although Husband filed a single notice of appeal from two orders (one order
dated December 28, 2018, and one dated January 22, 2019, both orders were
entered on the same trial court docket number. See Commonwealth v.
Walker, 185 A.3d 969, 977 (Pa. 2018) ("[W]hen a single order resolves issues
arising on more than one lower court docket, separate notices of appeal must
be filed[;] failure to do so will result in quashal of the appeal."). See also
Pa.R.A.P. 341.

2 We note, however, that this appeal lies properly only from the January 22,
2019 order denying Husband's motion to vacate or strike. The appeal from
the order denying Husband's petition to open, which was denied on December
28, 2018, is untimely. See Pa.R.A.P. 903 (notice of appeal shall be filed within
30 days after entry of order from which appeal is taken). See also Pa.R.C.P.
1930.2(b) (in domestic relations matters, party may file motion for



   Retired Senior Judge assigned to the Superior Court.
J -S41003-19



      On October 15, 2013, Rebecca Strausbaugh (Wife) filed a complaint in

divorce, 23 Pa.C.S.A. § 3301(d). At that time, both Husband and Wife were

incarcerated in federal prison. On November 22, 2013, Husband filed            a

counter -affidavit, indicating that he opposed entry of a divorce decree because

the parties had not lived separate and apart for a period of at least two years

and that the marriage was not irretrievably broken.         In the alternative,
Husband sought economic relief. Husband acknowledged in his counter -
affidavit that the parties' date of separation was March 18, 2011, as they both

had been incarcerated since that time.

      On January 7, 2014, the court entered a decree in divorce. On January

18, 2019, Husband filed a motion to vacate or strike the divorce decree. The

court denied this motion on January 22, 2019. This timely appeal followed.

      The Pennsylvania Rules of Appellate Procedure set forth mandatory
briefing requirements for litigants. See Pa.R.A.P. 2101 et seq. This Court

may quash or dismiss an appeal where an appellant's brief fails to substantially

conform to the briefing requirements. Pa.R.A.P. 2101. Here, Husband's two -

page brief does not comply with this Court's rules of appellate procedure.
Although Husband states the court erred in denying his petition to vacate or
strike the divorce decree, he has not included in his brief a summary of
argument or citation to any legal authority. See Pa.R.A.P. 2118, 2119.


reconsideration in accordance with Pa.R.A.P. 1701(b)(3); if court does not
grant reconsideration within time permitted, time for filing notice of appeal
will run as if motion had never been presented). Thus, we quash the appeal
from the December 28, 2019 order as untimely.
                                     -2-
J -S41003-19



      "Appellate arguments which fail to adhere to these rules may be
considered waived, and arguments which are not appropriately developed are

waived.   Arguments not appropriately developed include those where the
party has failed to cite any authority in support of a contention."    Karn v.
Quick & Reilly, 912 A.2d 329, 336 (Pa. Super. 2006) (citation omitted).
Moreover, an appellant's pro se status does not relieve him of the obligation

to follow the Rules of Appellate Procedure. Jiricko v. Geico Ins. Co., 947
A.2d 206, 213 n.11 (Pa. Super. 2008). See Wilkins v. Marsico, 903 A.2d
1281, 1284-85 (Pa. Super. 2006) (this Court is willing to liberally construe
materials filed by pro se litigant, but pro se status confers no special benefit

upon appellant).

      Consistent with Rule 2101, we conclude that the substantial deficiencies

in Husband's brief warrant dismissal of this appeal. See Karn v. Quick &
Reilly Inc., 912 A.2d 329, 336 (Pa. Super. 2006) ("Appellate arguments
which fail to adhere to these rules may be considered waived, and arguments

which are not appropriately developed are waived."); see also Pa.R.A.P.
2111-2119 ((discussing required content of appellate briefs and addressing

specific requirements of each subsection of brief on appeal).

      Appeal dismissed.




                                     -3
J -S41003-19




Judgment Entered.
                   ,
               io,_ ...,
 .---7
Jseph D. Seletyn,
Prothonotary


Date: 7/23/2019




                           -4